Name: Commission Regulation (EC) No 2588/94 of 25 October 1994 amending Regulation (EC) No 2500/94 establishing the allocations to importers of toys falling within CN code 9503 41 from the additional quantitative quota introduced by Council Regulation (EC) No 1921/94
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  miscellaneous industries;  trade
 Date Published: nan

 26. 10 . 94 Official Journal of the European Communities No L 274/3 COMMISSION REGULATION (EC) No 2588/94 of 25 October 1994 amending Regulation (EC) No 2500/94 establishing the allocations to importers of toys falling within CN code 9503 41 from the additional quantitative quota introduced by Council Regulation (EC) No 1921/94 Whereas this error should be rectified as soon as possible ; whereas the relevant national authorities have informed the Commission that the erroneous text has not been implemented ; whereas this rectification should therefore enter into force at the date when the Regulation concerned was published in the Official Journal of the European Communities, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Articles 9 and 13 thereof, Whereas by Commission Regulation (EC) No 2500/94 of 14 October 1994 establishing the allocations to importers of toys falling within CN code 9503 41 from the addi ­ tional quantitative quota introduced by Council Regula ­ tion (EC) No 1921 /94 (2) determined the quantitative criteria to be used by the relevant national authorities in the Member States to meet applications from both tradi ­ tional importers and other importers of toys falling within CN code 9503 41 from the additional quantitative quota introduced by Council Regulation (EC) No 1921 /94 (3) ; Whereas an error was made in the text of Article 1 of Regulation (EC) No 2500/94 when it was printed in the Official Journal of the European Communities ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 2500/94 79,759 %' is hereby rectified to read '80,432 % ' as the rate of reduction applicable to traditional importers. Article 2 This Regulation shall enter into force on 15 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1994. For the Commission Leon BRITTAN Member of the Commission (') OJ No L 66, 10 . 3 . 1994, p. 1 . 0 OJ No L 265, 15. 10 . 1994, p. 49. (3) OJ No L 198 , 30. 7 . 1994, p. 1 .